[Cite as State v. Beal, 2011-Ohio-6699.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                     CLARK COUNTY

STATE OF OHIO                                     :
                                                  :     Appellate Case No. 2010-CA-103
        Plaintiff-Appellee                        :
                                                  :     Trial Court Case No. 06-CR-1422
v.                                                :
                                                  :
DIONDRAY BEAL                                     :     (Criminal Appeal from
                                                  :     (Common Pleas Court)
        Defendant-Appellant                :
                                                  :
                                               ...........

                                               OPINION

                            Rendered on the 23rd day of December, 2011.

                                               ...........

ANDREW R. PICEK, Atty. Reg. #0082121, Clark County Prosecutor’s Office, 50 East
Columbia Street, 4th Floor, Post Office box 1608, Springfield, Ohio 45501
      Attorney for Plaintiff-Appellee

SARAH G. LoPRESTI, Atty. Reg. #0083928, Office of the Ohio Public Defender, 250 East
Broad Street, Suite 1400, Columbus, Ohio 43215
       Attorney for Defendant-Appellant

                                                       .............

HALL, J.

        {¶ 1} Diondray Beal appeals from his re-sentencing to correct a defect in the trial

court’s original judgment entry of conviction.

        {¶ 2} Beal advances four assignments of error on appeal. First, he contends the trial

court erred in imposing a restitution obligation without considering his ability to pay. Second,
                                                                                              2


he claims the trial court erred in imposing a five-percent handling fee in connection with his

restitution obligation. Third, he argues that the trial court erred in imposing court costs

without notifying him that the failure to pay such costs might result in a community service

obligation. Fourth, he challenges the weight and sufficiency of the evidence to support his

conviction for aggravated robbery.

        {¶ 3} The record reflects that Beal was convicted and sentenced for aggravated

robbery with a firearm specification in 2007. The trial court’s judgment entry imposed

consecutive sentences of nine years for the aggravated robbery and three years for the

specification. This court affirmed on direct appeal. See State v. Beal, Clark App. No.

07-CA-86, 2008-Ohio-4007. Thereafter, Beal filed a motion in the trial court seeking a revised

judgment entry. In support, he argued that the existing judgment entry failed to comply with

the requirements of Crim.R. 32(C) and State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330.

When the trial court failed to act on his motion, Beal filed a petition for a writ of mandamus in

this court, seeking an order compelling the trial court to rule. On October 14, 2010, this court

issued an alternative writ, directing the trial court either to provide Beal with a revised

judgment entry or to show cause why it should not be required to do so.

        {¶ 4} In response to our alternative writ, the trial court had Beal returned to court for

re-sentencing. During the hearing, the trial court explained that, in addition to filing a revised

judgment entry, it intended to correct an alleged discrepancy between what it had said at the

original sentencing hearing and what it had ordered in the original judgment entry. More

specifically, the trial court stated:

        {¶ 5} “The matter is back before this Court pursuant to an order of the Court of

Appeals indicating that the judgment entry of conviction did not meet all of the requirements
                                                                                              3


of Crim.R. 32. In particular, in reviewing the judgment entry of conviction, it does not state

upon what the Court found the Defendant guilty. In short, what method was used, jury trial,

Court trial, plea.

        {¶ 6} “The Defendant has also raised the issue that the conviction entry orders a

three-year firearm specification; but that transcript which he had produced for his appeal states

that the Defendant be sentenced for two years for the firearm. That would be something of an

oddity since the only firearm specifications in that range would be a one-year firearm

specification and a three-year firearm specification, there being no allegation of the elements

of a five-year specification in the indictment. However, if the Court did say two years, that

would be contrary to statute and would not be a valid judgment of conviction.

        {¶ 7} “So the matter is back before the Court to correct the errors in that conviction

entry and to set forth a valid—the Court of Appeals sent it back to make a correction to the

entry due to the—to include the determination of guilt by a jury finding; but the issue raised by

the Defendant as to the transcript language caused this Court to have him brought back for a

sentencing at this time to make sure that the sentence as imposed by the Court in the

courtroom matches the future entry.” (Re-sentencing transcript at 3-4).

        {¶ 8} After hearing from counsel and Beal, the trial court orally re-imposed a

nine-year sentence for aggravated robbery and a consecutive three-year term for the firearm

specification. It also ordered him to pay $312.05 in restitution. The trial court then noted that

it had begun adding a handling fee to restitution obligations. It stated, however, that it would

not apply the handling fee to Beal’s obligation because the fee had not been ordered at the

time of his original disposition in 2007. Finally, the trial court ordered Beal to pay court costs

and advised him of his post-release control obligation. The trial court followed its oral
                                                                                             4


pronouncement with a revised October 28, 2010 judgment entry. The revised entry remedied

the Crim.R. 32(C) problem this court had noted in its alternative writ. The revised entry was

consistent with the trial court’s oral pronouncement at the re-sentencing hearing with one

exception: it imposed a five-percent handling fee in connection with Beal’s restitution

obligation. This appeal followed.

       {¶ 9} For purposes of our analysis, we will address Beal’s first, third, and fourth

assignments of error together because we find them barred by res judicata. As set forth above,

these assignments of error challenge the trial court’s imposition of a restitution obligation and

court costs at re-sentencing, as well as the legal sufficiency and manifest weight of the

evidence to support Beal’s aggravated robbery conviction.

       {¶ 10} In State v. Lester, __ Ohio St.3d __, 2011-Ohio-5204, the Ohio Supreme Court

recently held that “[a] judgment of conviction is a final order subject to appeal under R.C.

2505.02 when it sets forth (1) the fact of the conviction, (2) the sentence, (3) the judge’s

signature, and (4) the time stamp indicating the entry upon the journal by the clerk.” Id. at

syllabus. Beal’s original 2007 judgment entry included these features. The fact that it failed to

set forth “the manner” of his conviction did not affect its finality. Id. at ¶12. As the Ohio

Supreme Court explained in Lester: “Crim.R. 32(C) does not require a judgment entry of

conviction to recite the manner of conviction as a matter of substance, but it does require the

judgment entry of conviction to recite the manner of conviction as a matter of form. In this

regard, the identification of the particular method by which a defendant was convicted is

merely a matter of orderly procedure rather than of substance. A guilty plea, a no-contest plea

upon which the court has made a finding of guilt, a finding of guilt based upon a bench trial,

or a guilty verdict resulting from a jury trial explains how the fact of a conviction was
                                                                                                               5


effected. Consequently, the finality of a judgment entry of conviction is not affected by a trial

court’s failure to include a provision that indicates the manner by which the conviction was

effected, because that language is required by Crim.R. 32(C) only as a matter of form,

provided the entry includes all the substantive provisions of Crim.R. 32(C).” Id.1

        {¶ 11} In light of Lester, we conclude that Beal’s original 2007 judgment entry of

conviction was a final, appealable order. Notably, that order included a restitution obligation

of $312.05 and required Beal to pay costs. Therefore, if Beal wished to challenge restitution or

court costs, he should have done so in his prior appeal. Res judicata precludes him from

doing so now. Likewise, res judicata precludes him from now challenging the legal sufficiency

or manifest weight of the State’s evidence. The proper time to raise such a challenge was in

the prior appeal. Cf. State v. Lunsford, 193 Ohio App.3d 195, 2011-Ohio-964, citing State v.

Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238. The fact that the trial court re-sentenced Beal to

address other problems does not entitle him to litigate issues that long ago became final.2

Accordingly, the first, third, and fourth assignments of error are overruled.

        {¶ 12} As for the second assignment of error, the State concedes the trial court erred in

requiring Beal to pay a five-percent handling fee in connection with his restitution obligation.

The trial court did not impose a handling fee when it ordered Beal to pay restitution in 2007.

For that reason, it advised Beal during the re-sentencing hearing that no handling fee would be

          1
            Parenthetically, we note that Lester also authorized a trial court to add the manner of conviction to an
 existing judgment entry through a nunc pro tunc entry. The Ohio Supreme Court further determined that such a nunc
 pro tunc entry is not appealable. Lester, at ¶20. That determination does not preclude Beal’s present appeal,
 however, because the trial court did not use a nunc pro tunc entry to remedy the Crim.R. 32(C) problem.
          2
           In Lunsford, this court did allow a defendant to challenge re-sentencing related court costs in an appeal
 from his re-sentencing. Unlike the defendant in Lunsford, however, Beal forfeited any potential challenge to the
 imposition of re-sentencing related court costs by failing to object to such costs during the re-sentencing hearing. See
 Lunsford, at ¶14.
                                                                                                            6


imposed. Because the trial court’s revised judgment entry erroneously imposes the fee, Beal’s

second assignment of error is sustained.

       {¶ 13} Finally, we note that Beal has filed a pro se “Motion to Set Aside Void

Judgment for Lack of Jurisdiction.”3 Therein, he argues that the trial court’s original 2007

judgment entry is void because it did not recite the manner of his conviction and, as a result,

that we lacked jurisdiction over his original appeal. We disagree. The Ohio Supreme Court’s

ruling in Lester makes clear that the 2007 judgment entry was a valid final order. Therefore,

we did not lack jurisdiction over the original appeal. Beal’s motion is overruled.

       {¶ 14} Having sustained Beal’s second assignment of error, we hereby modify the trial

court’s judgment by vacating the portion ordering him to pay a handling fee. As so modified,

the judgment of the Clark County Common Pleas Court is affirmed.

                                                           .............

FAIN and FROELICH, JJ., concur.



Copies mailed to:

Andrew R. Picek
Sarah G. LoPresti
Hon. Richard J. O’Neill




          3
           This court ordinarily does not consider pro se filings by defendants who are represented by counsel. State
 v. Smith, Greene App. No. 2010-CA-63, 2011-Ohio-5986, ¶15. We have chosen to address Beal’s motion, however,
 because it raises a jurisdictional issue.